Citation Nr: 1721949	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-12 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim for service connection for visual impairment.

2.  Entitlement to service connection for a blood disorder.

3.  Entitlement to service connection for the residuals of a head injury.

4.  Entitlement to service connection for a hand tremor, to include as secondary to the claimed head injury.

5.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected anxiety disorder.

6.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected sinus disorder.  

7.  Entitlement to a disability rating in excess of 30 percent for a left total knee arthroplasty.

8.  Entitlement to a disability rating in excess of 30 percent for an anxiety disorder.

9.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

10.  Entitlement to an increased initial rating for a low back disability, rated 20 percent prior to February 18, 2016, and rated as 40 percent disabling thereafter.  

11.  Entitlement to an initial disability rating in excess of 20 percent for sciatica of the left lower extremity.

12.  Entitlement to an initial disability rating in excess of 10 percent for sciatica of the right lower extremity.

13.  Entitlement to an initial disability rating in excess of 10 percent for a right hip disability.

14.  Entitlement to an initial disability rating in excess of 10 percent for a left knee scar.

15.  Entitlement to an effective date prior to November 23, 2012, for the assignment of a 30 percent rating for service-connected anxiety disorder. 

16.  Entitlement to an effective date prior to November 23, 2012 for eligibility for dependents' educational assistance (DEA) benefits pursuant to chapter 35 of the United States Code.

17.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in September 2011, January 2012, March 2012, June 2012, and August 2013 by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was initially before the Board in December 2015.  In addition to the issues noted above, the Board adjudicated the issues of whether a June 1982 rating decision was clearly and unmistakably erroneous (CUE) in assigning an initial compensable rating for service-connected anxiety disorder and in assigning an initial compensable rating for service-connected left knee disability, granting the former and denying the latter.  The Board also denied entitlement to an effective date prior to November 23, 2011 for the grant of service connection for tinnitus.  The Veteran appealed the denied decisions to the Court of Appeals for Veterans Claims (Court).  In a December 2016 Memorandum Decision, the Court affirmed the December 2015 denial of an earlier effective date for the grant of service connection for tinnitus and the Board's determination that there was no CUE in the June 1982 rating decision assigning an initial compensable rating for service-connected left knee disability.  Thus, the three issues enumerated above are no longer in appellate status.  

Next, the Board remanded the Veteran's claim of entitlement to service connection for a right knee disability in December 2015.  However, in a November 2016 rating decision, service connection was granted for this matter.  This represents a full grant of the benefits sought, and the issue is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Also in the November 2016 rating decision, the RO granted an increased rating of 40 percent for the Veteran's service-connected low back disability, effective February 18, 2016, and an increased rating of 70 percent for service-connected anxiety, effective February 17, 2016.  However, because the RO did not assign the maximum disability rating possible, the appeals remains in appellate status and are properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

All issues that have not been finally resolved are back before the Board for appellate consideration.  

The issues of entitlement to service connection for residuals of head trauma, to include visual impairment and hand tremors, service connection for fibromyalgia, service connection for obstructive sleep apnea, increased ratings for left total knee arthroplasty and right hip disability, entitlement to an earlier effective date for eligibility for DEA benefits, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1982 rating decision, the RO denied the Veteran's claim of entitlement to service connection for right eye disability; The Veteran did not perfect an appeal of this decision.  

2.  Evidence received since the June 1982 rating decision relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for right eye disability.  

3. The Veteran does not have a blood disorder.

4.  From November 16, 2012, to February 17, 2016, the Veteran's anxiety disorder has been manifested by no more than occupational and social impairment with reduced reliability and productivity due to symptoms of sleep impairment, nightmares, intrusive memories, irritability, anxiety, depression, hypervigilance, exaggerated startle response, flattened affect, and difficulty in establishing and maintaining effective work and social relationships. 

5.  From February 17, 2016, the Veteran's anxiety disorder did not result in total occupational and social impairment.  

6.  The Veteran's migraine headaches have not approximated frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

7.  From March 10, 2011, to February 18, 2016, the Veteran's service-connected low back disability was not manifested by forward flexion of the thoracolumbar spine limited 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

8.  From February 18, 2016, the Veteran's service-connected low back disability did not result in unfavorable ankylosis of the thoracolumbar spine or in incapacitating episodes having a total duration of at least 6 weeks in a year

9.  The Veteran's left lower extremity sciatica has produced manifestations including numbness, pain, and decreased sensation resulting in mild incomplete paralysis and has not approximated moderately severe incomplete paralysis of the sciatic nerve.  

10.  The Veteran's right lower extremity has not approximated moderate incomplete paralysis of the sciatic nerve.  

11.  Prior to August 28, 2012, the Veteran's left knee scars were not manifested by pain, were not superficial, and did not result in compensable rating under any other appropriate diagnostic code.  

12.  From August 28, 2012, service-connected left knee surgical scars do not approximate three or four scars that are unstable or painful or measure areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (165 sq. cm.).

13.  It is factually ascertainable that an increase in service-connected anxiety occurred on November 16, 2012, but no earlier; no informal or formal claim for an increase was received by VA prior to that date.


CONCLUSIONS OF LAW

1.  The June 1982 rating decision, which denied service connection for right eye disability, is final. 38 U.S.C.A. § 7105 (West 2014);  38 C.F.R. § 19.123 (1984) 38 C.F.R. § 20.1103 (2016). 

2.  The evidence received subsequent to the June 1982 rating decision is new and material; the claim for service connection for right eye disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).

3.  The criteria for entitlement to service connection for a blood disorder have not been met. 38 U.S.C.A. § 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

4.  From November 16, 2012, to February 17, 2016, criteria for an evaluation of 50 percent, but no more, for anxiety disorder have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413 (2016).

5.  Beginning February 17, 2016, the criteria for an evaluation in excess of 70 percent for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, DC 9413 (2016).

6.  The criteria for an initial disability rating in excess of 30 percent for migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8100 (2016).

7.  From March 10, 2011, to February 18, 2016, the criteria for an initial rating in excess of 20 percent for a low back disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, DCs 5235 to 5243 (2016). 

8.  From February 18, 2016, the criteria for a rating in excess of 40 percent for a low back disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, DCs 5235 to 5243 (2016).

9.  The criteria for an initial disability rating in excess of 20 percent for left lower extremity sciatica have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124(a), DC 8520 (2016).

10.  The criteria for an initial disability rating in excess of 10 percent for right lower extremity sciatica have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124(a), DC 8520 (2016).

11.  The criteria for an initial compensable rating for left knee scars prior to August 28, 2012, have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, DCs 7800-7805 (2016).

12.  The criteria for a disability rating in excess of 10 percent for the Veteran's left knee scars from August 28, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, DCs7800-7804 (2016).

13.  The criteria for an effective date of November 16, 2012, but no earlier, for a 50 percent rating for anxiety have been met. 38 U.S.C.A. § 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.350, 3.400 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a June 1982 rating decision, the RO denied service connection because visual field constriction of the right eye was not found to have a physiologic etiology.  The Veteran appealed that decision in November 1982.  A Statement of the Case (SOC) was issued in November 1982.  A letter accompanying the SOC noted that if VA did not hear from the Veteran in 60 days, it would be assumed that the Veteran did not intend to complete his appeal and the records for the appeal would be closed out.  In December 1982, the Veteran submitted a correspondence requesting that VA reopen his claim for defective vision in the right eye based on attached photocopies of attached service medical records and recent findings by a private doctor.  In a December 1982 statement, the Veteran's representative seemingly requested a deferral on the appeal until he could obtain a letter from the Veteran's private ophthalmologist.  Then, in January 1983, the representative submitted another statement indicating that he had not yet received the requested letter from the Veteran's ophthalmologist, which he wished to be associated with the additional information provided in December 1982 in connection with a "rehearing of [the Veteran's] claim before the Veterans Board of Appeals."  

The January 1983 statement referring to the Board of Veterans' Appeals was received within 60 days of the issuance of the SOC for the Veteran's service connection claim for restricted vision in the right eye.  Further, the communication expressed a clear desire to move the issue up the appellate ladder to the Board of Veterans' Appeals.  That is, the January 1983 statement from the Veteran's representative unambiguously expressed an intent to continue the appeal and to associate with the record a private ophthalmology report when it was received.  

However, the Board finds that the totality of communications received within 60 days of the SOC do not constitute a substantive appeal.  Under the provisions of 38 C.F.R . § 19.123(a) (1984), a substantive appeal shall consist of a properly completed VA Form 1-9 and should set out specific arguments relating to errors of fact or law.  These requirements were clearly set out in the Veteran's November 1982 SOC.  The Board is not able to construe even the January 1983 statement as satisfying the requirements for a substantive appeal extant at that time.  Thus, the Board finds that the Veteran did not perfect an appeal subsequent to the issuance of the SOC.   The June 1982 rating decision is thus final based on the evidence then of record.  

Evidence of record at the time of the June 1982 decision includes a February 1982 VA examination.  While documenting diagnoses, the examination does not provide a favorable nexus opinion.

Evidence submitted after 1982 rating decision includes a private examination conducted by Dr. B. that was received by VA in March 1983, the Veteran's statements from the present claim, a July 2011 VA examination and October 2011 addendum opinion, a January 2016 VA examination and favorable opinion, and a subsequent negative opinion rendered in October 2016.  

The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a nexus.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   


II.  Duties to Notify and Assist

As noted above, the issues of entitlement to service connection for residuals of head trauma, to include visual impairment and hand tremors, service connection for fibromyalgia, service connection for obstructive sleep apnea, increased ratings for left total knee arthroplasty and right hip disability, entitlement to an earlier effective date for eligibility for DEA benefits, and a TDIU are remanded in the instant decision.  Thus, the Board will not discuss VA's duties to notify and assist for these claims.  

The Veteran is challenging the evaluations assigned in connection with the grant of service connection for migraines, a low back disorder, bilateral sciatica of the lower extremities, left knee scars, and the effective date assigned for the award of an increased rating for anxiety.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Next, for claims of entitlement to service connection for a blood disorder and increased rating for anxiety, VA's duty to notify was satisfied by various letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded multiple VA examinations in connection with his claims in July 2011, May 2013, and February 2016.  The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case or address all pertinent theories of entitlement.  Moreover, for the ratings appeals there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

Finally, the Board finds substantial compliance with the Board's December 2015 remand directives.  The Board directed that examinations be conducted for the Veteran's anxiety, migraines, claimed blood disorder, and orthopedic disorders, to include low back, left knee scar, and sciatica of the lower extremities.  These examinations were conducted in February 2016.  In addition, outstanding VA treatment records from April 2015 were obtained, pursuant to the Board's directives.  Thus, there has been substantial compliance.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the appeals decided herein.


III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Veteran claims that he has a blood disorder that had onset during his military service.  

Of record is a January 2007 doctor's note from Dr. A.J.R.   In it, the doctor discussed recent laboratory findings showing abnormal blood findings.  Creatinine was 1.7, which, combined with the estimated glomera filtration rate of 46 was quite low and apparently concerning to the doctor.  Hemoglobin A1C was good, but the triglycerides, HDL, and VLDL were all abnormal and needed to be addressed.  The other issue was the size of the Veteran's red blood cells, and MCH and MCHC were low.  According to Dr. A.J.R., this suggested problems with either iron or some other significant abnormality that may be congenital.  He cited to this being a potential deficiency in vitamins.  The remainder of the examination was otherwise normal.  Subsequent records largely do not document any laboratory findings that suggest abnormalities pertaining to the Veteran's blood.  

However, of record is a November 2012 medical problem list created by the Veteran's private internist that lists two blood abnormalities, eosinophilia and microcytosis.  

The Veteran presented for a VA examination for his claimed blood disorder in March 2016.  In describing his medical history, the Veteran reported having issues with low white blood cell counts since his service in the military, though he denied having any diagnosis.  The examiner cited to a complete blood count conducted in April 2008 and that test's completely normal results.  He also reviewed laboratory testing conducted in December 2015 showing a hemoglobin level of 12.5, hematocrit level of 41.1, red blood cell count of 5.41, white blood cell count of 4, a normal white blood cell differential count, and a platelet count of 133.  The examiner further indicated that recent laboratory findings over the last two years documented a white blood cell count ranging from 3.5 to 5.  Based on these readings, the examiner opined that the Veteran did not have a hematologic or lymphatic condition.  The examiner also opined that the Veteran did not have anemia, recurring infections, polycythemia, sickle cell anemia, or any other pertinent physical findings, complications, conditions, signs, or symptoms.

In a separate opinion, the examiner opined that it was less likely than not that the Veteran's reported depressed white blood cell count had its onset during service or was otherwise related to service.  First, the examiner indicated that there was no medical documentation of a specific blood disorder.  The Veteran had undergone several normal complete blood count tests since leaving the service.  His recent tests over the previous two years had shown occasional minimally low white blood cell count, but the examiner noted that the Veteran was also on medications that would have this side effect, including simvastatin.  The examiner explained that the Veteran had not needed medical treatment for this condition, and any reported decreased white blood cell count in 1982 appeared to resolve without treatment, as the Veteran had normal complete blood cell counts in 2008 and 2015.  

After a thorough review of the record, the Board finds that service connection is not warranted for a blood disorder.  Service connection requires a showing of a current disability.  See Brammer, 3 Vet. App. at 225.  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain, 21 Vet. App. at 321.  Here, the evidence simply does not support a finding that the Veteran has a blood disorder, to include anemia or white blood cell deficiency.

In making this finding, the Board accords significant probative weight to the findings of the February 2016 examination.  The findings from this report clearly show that the examiner determined that any potential previous abnormality regarding the Veteran's white blood cell count had resolved.  The opinions were supported by a thorough review of the record, an in-person examinations and interviews with the Veteran, diagnostic testing, and an adequate rationale.  Thus, the Board finds the examination to be persuasive.  Based on this examination, the Board finds that service connection is not warranted for the above-mentioned disorders.

To the extent the Veteran claims that he has current blood disorder, his contentions are not competent lay evidence.  Although it is error to categorically reject a lay person as competent to provide a diagnosis, not all such questions are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009). Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case." Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But here, the diagnosis of a blood disorder, which is an internal medical process not capable of lay observation, is clearly distinguishable from ringing in the ears, a broken leg, or varicose veins. See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374(2002).  Regardless, the Veteran's assertions are outweighed by the medical evidence of record, which is more probative as it is based upon medical expertise.

Therefore, the Board finds that service connection a blood disorder is not warranted on any theory of entitlement because the evidence is against a finding that such disorders are present.  There is no reasonable doubt to be resolved in this matter. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.  This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  38 U.S.C.A. § 5110 (b) (2) (West 2014).

The Board will provide the legal criteria for rating the adjudicated issues within its analysis for each issue below after describing their factual history.  

	Anxiety Disorder

The RO construed the Veteran's application for a TDIU as an informal request for an increased rating for anxiety on November 23, 2012.  In January 2013, the Veteran reiterated that he was seeking increased compensation for anxiety in a statement.  

The Veteran first presented to VA during the claim period on November 16, 2012, for psychiatric treatment.  The Veteran had come for psychiatric evaluation at the advice of his vocational rehabilitation counselor.  Due to a lack of success in his rehabilitation, the Veteran had decided to declare himself unemployable.  During the clinical interview, the Veteran described having difficulty sleeping.  On mental status examination, he was cooperative and pleasant.  He appeared his stated age.  The Veteran's mood was described as good, and his affect was full range and animated.  Speech was spontaneous, and thought processes were circumstantial with much detail.  Content of thoughts and behavior show normality with no psychosis noted.  He denied suicidal or homicidal ideation.  However, his fund of knowledge was impaired.  Judgement and insight were fair.  Psychomotor activity was abnormal, as the Veteran had a slight tremor of both hands.  His intelligence was estimated to be below average.  The Veteran also vocalized having pain issues.  The attending psychiatrist assigned a diagnosis of anxiety disorder, not otherwise specified (NOS), and provided a GAF score of 50.  

A November 20, 2012, VA treatment record shows the Veteran seeking psychological treatment for reported struggles with a number of stressors such as chronic pain, financial concerns, family problems, sleep disturbance, and unemployment.  He had presented with a "notably positive attitude" and expressed his life's passion to help others.  However, the Veteran expressed concern about his inability to find a job and also noted that he had some memory problems.  The Veteran attributed these to his in-service head injury.  A mental status examination was normal.  An assessment of anxiety disorder, NOS, was provided, and the attending physician assigned a current GAF score of 50.  

In December 2012 and January 2013, the Veteran sought recurring treatment for anxiety disorder.  In that time, mental status examinations showed anxious moods and GAF values between 50 and 60.  

In February 2013, a GAF score of 50 was provided.  In February 2013, a GAF score of 60 was assigned.  The Veteran had reported worsened anxiety over the previous week, which had exacerbated his chronic pain.  His mood was anxious on examination.  In March 2013, a mental status showed restricted affect but good mood.  A diagnosis of depressive disorder, NOS, was assigned, as was a GAF score of 55.  

In April 2013, the Veteran was diagnosed again with anxiety disorder, NOS, and a GAF score of 60 was assigned.  Later April 2013 VA treatment records show follow-up treatment for the Veteran's mental health disorder.  In terms of mood, the Veteran reported that he kept busy and that this would help him stay "even."  He had many friends and participated in many activities.  His sleep was reportedly a little better with trazodone, and he would sleep approximately four to five hours per night.  He was assessed with depressive disorder, NOS, and a GAF score of 65 was assigned.  

VA provided an examination for the Veteran's increased rating claim in May 2013.  At that time, he was diagnosed with anxiety disorder, not otherwise specified (NOS).  A GAF score of 60 was assigned.  Although the Veteran continued to experience surges of society and free floating ongoing anxiety, the examiner noted that he did maintain successful employment for many years, and he had developed effective coping tools to reduce but not eliminate the causes and effects of anxiety.  The examiner opined that anxiety resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Symptoms present in the Veteran's disorder were depressed mood, anxiety, panic attacks that occurred weekly or less often, and chronic sleep impairment.  The examiner noted that anxiety did and still does occur during occasions in the workplace, especially in closed spaces or crowds.  But the Veteran did and still does function relatively effectively in the face of anxiety, uses his medications and coping skills, and has a successful history as a counselor despite frequent discomforts from anxiety.  The Veteran indicated that he had developed effective ways to "work around" the anxiety.  

A March 2014 VA treatment note documents the Veteran reporting that his physical pain had intensified significantly over the previous few weeks because he had been taken off antibiotics due to pending medical tests.  The Veteran reported that he felt trapped by his circumstances and that he was unable to escape despite his intense impulse to do so.  An examination showed a worried facial expression, anxious mood, and blunted affect.  The examiner assessed the Veteran with unspecified anxiety disorder.  

Intervening treatment between the March 2014 treatment and April 29, 2014, described regular treatment for anxiety but provide no more insight into its severity than that addressed directly above.  

On April 29, 2014, the Veteran sought treatment to help better manage his stress.  His physical health had been constantly compromised by the stress he felt.  Counseling on anxiety management was provided, and a mental status examination showed anxious mood and constricted affect.  The Veteran was assessed with unspecified anxiety disorder.  In a statement from Dr. J.B., dated April 29, 2014, the doctor reported that he had treated the Veteran for chronic anxiety disorder since November 12, 2012.  The Veteran's condition had created notable barriers to his ability to function in his daily life, which he "admirably strives" to overcome with varying days to success.  The amount of external stress that the Veteran experienced potentiates his anxiety disorder, found Dr. J.B., which would sometimes make it impossible for him to manage challenges without severe emotional and physical consequences.  It was the doctor's opinion that the Veteran's mental health was in jeopardy unless he was able to reduce the amount of external stress he faced.  He recommended that the Veteran take a three month hiatus from the demands in his life to the extent he was able to do so without undue negative consequences.  In a May 4, 2014 statement, Dr. A.J.R. echoed Dr. J.B.'s conclusion that the Veteran needed a three month hiatus from the stressors in his daily life.  

On May 6, 2014, the Veteran presented for psychiatric treatment reporting that he had experienced a panic attack during the previous week.  After counseling, a mental status examination showed anxious mood and constricted affect, and an assessment of unspecified anxiety disorder was reached.  At VA treatment later in May 2014 VA, the Veteran reported that he was struggling with his anxiety, particularly around the lack of sleep it was causing.  At that time, the attending psychologist focused on the Veteran's struggle with anger.  A mental status examination revealed anxious mood and constricted affect.  The Veteran was assessed with unspecified anxiety disorder.  

In July 2014 VA treatment, the Vetera reported that his anxiety had worsened.  He identified several psychosocial stressors which would account for the increase in anxiety, though these stressors were not discussed in the treatment note.  A mental status examination was normal aside from anxious mood and constricted affect.  He was assessed with unspecified anxiety disorder.  

On February 17, 2016, the Veteran presented for a VA examination for his service-connected anxiety.  The examiner found that service-connected unspecified anxiety disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Symptoms present at that time were anxiety, panic attacks occurring more than once per week, chronic sleep impairment, mild memory loss, impairment of short and long term memory, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

Summarizing the evaluation, the examiner noted that the Veteran's anxiety severity fell in the severe range at that time.  Since an examination conducted in July 2011, prior to the appeal period, by the same examiner, the Veteran had been involved in with psychotherapy and medication management at VA.  In spite of these interventions, the Veteran had not improved in his mental health status.  The Veteran's testing over time had shown normal results "a few years ago."  However, the Veteran was noted to be (then) currently showing some unique findings that were consistent with the overall severity of anxiety unspecified that was diagnosed above.  The Veteran had a substantial amount of anxiety that was interfering with his marital, social, and occupational functioning.  Reviewing his prior evaluation of the Veteran in July 2011, the examiner changed his previous diagnosis, which was cognitive disorder unspecified, to anxiety disorder.  Based on the review of the Veteran's records since his last evaluation with the Veteran, the examiner found that emotional factors were responsible for his deflation of testing scores today.   

In March 2016, VA received a contemporaneous from the Veteran's treating VA psychologist since November 20, 2012.  The Veteran had reportedly participated in his treatment with consistency and dedication.  On those occasions when his medical or psychological condition prohibited him from attending a scheduled session, he could be counted on to communicate his absence.  He had shown himself to be highly motivated which, while admirable according to the psychologist, increased the Veteran's emotional distress when his symptoms prevented him from fulfilling tasks to which he was committed.  The Veteran had maintained an active lifestyle with a number of charitable organizations but had withdrawn from these activities as a result of frustration he was experiencing over limitations his symptoms placed on him.  The Veteran was diagnosed with generalized anxiety disorder and panic disorder.  His symptoms involved unpredictable panic attacks, approximately three to five per week, during which he would experience tachycardia, trouble catching his breath, body tremors, racing thoughts, and mental confusion.  The Veteran reported that when these attacks occurred while he was driving, he had to stop the car and wait until he could reorient himself to his location and destination.  He noted that these attacks left him exhausted for hours after.  

In addition to his panic attacks, the Veteran would experience chronic anxiety which involved a constant and pronounced sense that he was surrounded by threats.  His anxiety would result in sleep disturbance, low frustration tolerance, social withdrawal, relationship problems, increased appetite with weight gain, period dissociation, avoidance of internal and external factors that would trigger an increase in his emotional struggles, claustrophobia, fear of flying, and memory issues.  The behavior reflected a cyclical pattern which entailed periods of time when the Veteran could manage his anxiety and function to a limited degree followed by periods of collapse and withdrawal during which the Veteran would retreat to the safety of his home or bed.

The psychologist further noted that the Veteran struggled with a number of serious medical issues which contributed to his anxiety in a significant way.  Despite the Veteran's aspirations to function in work and in terms of his core values, his physical and emotional limitations were demoralizing to him and created an added burden of low self-esteem when he failed to meet these aspirations.  In addition, the Veteran's history of being an abuse survivor fed into his tendency toward low self-image.  

	Law and Analysis

The Veteran's anxiety has been rated as 30 percent disabling from November 23, 2012, to February 17, 2016.  Thereafter, he is in receipt of a 70 percent rating.  His anxiety has been rated under DC 9413, which is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 38 C.F.R. § 4.130, DC 9413.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, DC 9413.

A 50 percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F. 3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be due to those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 112.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5). 38 C.F.R. § 4.130 (2016).  VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014. See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2015) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

After a thorough review of the record, the Board concludes that a 50 percent evaluation is warranted for the Veteran's service-connected anxiety since November 16, 2012, when he first sought treatment with VA for anxiety symptoms during the claim and appeal period and it was factually ascertainable that an increase in psychiatric symptoms had occurred.  38 C.F.R. § 3.400(o).  Since that time, the Veteran has received GAF scores between 50 and 65, which are generally more reflective of severe to moderate symptoms.  In addition, the Board construes the March 2016 statement from his treating VA psychologist as a retroactive description of the Veteran's symptoms during the entire appeal period up until that point.  According to that statement, the Veteran's anxiety would result in sleep disturbance, low frustration tolerance, social withdrawal, relationship problems, increased appetite with weight gain, period dissociation, avoidance of internal and external factors that would trigger an increase in his emotional struggles, claustrophobia, fear of flying, and memory issues.  He also had anywhere from three to five panic attacks per day.  In addition, though partially attributable to his other service-connected disorders, the Veteran's ability to work was compromised during this period of the appeal.  In sum, the Board finds that the Veteran's symptoms approximate occupational and social impairment with reduced reliability and productivity

The Board also concludes, however, that the evidence does not reflect that the Veteran's service-connected anxiety has been manifested by symptoms of such severity to warrant an evaluation in excess of 50 percent between November 16, 2012, and February 17, 2016.

Simply put, at no point during this period does the evidence of record reflect symptoms that resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran's anxiety has not been manifested by symptoms analogous in severity to obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  To the contrary, the evidence of record shows that the Veteran was alert and fully oriented, with good hygiene, normal speech, clear and logical thought processes, and no homicidal or suicidal ideation.  In addition, the May 2013 VA examiner found that the Veteran functioned relatively effectively in the face of anxiety, using his medications and coping skills, and having a successful history as a counselor despite frequent discomforts from anxiety.  The Veteran indicated that he had developed effective ways to "work around" the anxiety.  In short, the Board finds that the Veteran's symptoms during this period of the appeal do not impact his social and occupational functionality in such a way to result in social and occupational impairment with deficiencies in most areas.  See Vazquez-Claudio, Mauerhan, supra.  

Next, the Board finds that a disability rating in excess of 70 percent for anxiety from February 17, 2016, is not warranted.  Total occupational and social impairment due to anxiety has not been shown.  Gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name are not present symptoms.  In addition, other symptoms producing total occupational and social impairment have not been shown.  Thus, a disability rating in excess of 70 percent for anxiety disorder from February 17, 2016, is not warranted.  

In sum, the Board finds that an increased rating of 50 percent is warranted for anxiety from November 16, 2012, to February 17, 2016.  Thereafter, a disability rating in excess of 70 percent is denied.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Migraine Headaches

Private treatment records from late September 2010 show the Veteran presenting for treatment for his headaches.  He reported having daily headaches for the previous few years.  He would take first-line Pamelor three times daily, and if that did not work, he would take Midrin.  For severe headaches, he would nasal spray.  The daily headaches were a dull sensation, whereas the migraines were more throbbing.  

Regarding the Veteran's reports of daily headaches, the Veteran submitted numerous portions of headache diary that he had compiled over the course of the claim and appeal period.  The frequency of the headaches described in the diary is highly corroborative of the Veteran's reports that his headaches are very frequent.  The diary from April 2012 through May 2013 documented what were self-reported as headaches of severe pain, usually rated from seven to ten out of ten.  

In early October 2010 the Veteran presented for treatment of an acute migraine that had started earlier that morning.  This was the first headache since the September 2010 headache noted above.  Medication had not helped, and the headache was getting worse.  The Veteran had vomited, was light sensitive, and he had pain on both sides of his head.  He was having significant nausea, and he reported that he needed shots for pain control of his headaches every two to three weeks. 

The Veteran underwent another VA examination for migraines in May 2013.  The examiner cited to records from February 2013 at the Creighton Hospital, showing that the Veteran had received Botox treatment for his migraines with positive effects.  According to the Veteran, he was informed by the attending neurologist that he would probably wait for his tapering of Topiramate to see whether Botox is actually helping.  The Veteran still reported having daily headaches, the pain manifesting sometimes as shooting pain or numb needles sensation.  The headaches would result in weekly vomiting.  The Veteran described the headaches as feeling akin to an all-day hangover.  The examiner found that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  

The Veteran submitted another portion of the diary of his headache pain from December 2013 through the middle of January 2014.  On average, his headaches were rated from seven to ten out of ten on the pain scale.  

VA treatment records from February 2014 show that the Veteran had been receiving Botox injections ever three months to treat his migraines.  

In February 2016, the Veteran presented for emergency treatment for headache reported to have onset seven days previously.  The Veteran rated the pain as ten out of ten.  The pain radiated along the midline of the skull as well as around the ears and sides of the skull.  The Veteran reported light sensitivity and occasional vision blurring.  He had been unable to eat much in the previous week due to nausea.  He was treated with Toradol and oral Zofran with excellent relief.  

Only two days later, the Veteran presented for a VA examination on February 18, 2016, for migraine headaches.  During the clinical interview, the Veteran reported having continued headaches with really bad headaches two times per month that would last for six days with two to three days of being confined to the house.  During such headaches, he would lay in bed unable to do anything.  The examiner conducted a VA examination and the Veteran's medical records.  At the examination, symptoms found were constant head pain on both sides of his head.  He also experienced nausea, sensitivity to light, and sensitivity to sound.  The Veteran reported that head pain would occur daily.  After the examination and review of the Veteran's records, the examiner found that the Veteran did have characteristic prostrating attacks of migraine headache pain.  On average, he would suffer these attacks once every month.  The examiner found that the Veteran did not have very prostrating and prolonged migraine pain productive of severe economic inadaptability.  Per the Veteran's description of his headache attacks, he would miss at least four days of work per month, noted the examiner.  The examiner also noted that the Veteran appeared comfortable and that he reported headache pain on a level of six out of ten.  

	Law and Analysis

The Veteran filed a claim for service connection for headaches on March 10, 2011.  He is currently in receipt of a 30 percent disability rating for his headaches. Headaches are rated under DC 8100, which addresses migraine headaches.  See 38 C.F.R. 4.124a, DC 8100. 

Under DC 8100, a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id.

The Board has reviewed all the relevant evidence and finds that the evidence does not show the Veteran had very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during the appeal period.  The Veteran has shown that he does suffer from very frequent headaches.  However, the evidence, to include his own statements, does not support a finding that that his migraines were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  By his own statements, the Veteran would need to stay in bed for two to three days, twice per month.  This does not rise to the severity contemplated by the criteria for a 50 percent disability rating under DC 8100.  Therefore, an increased rating for the entire appeal period is denied. 

	Low Back

The Veteran submitted a claim of entitlement to service connection for a low back disorder in March 2011.  He has been in receipt of a 20 percent evaluation for his low back disorder from March 10, 2011, to February 18, 2016.  Effective that date, he is in receipt of a 40 percent disability rating.  

The Veteran presented for a VA examination for his spine in July 2011.  At that time, the Veteran described that his low back disorder had progressively worsened.  He was using a fentanyl patch and taking Percocet for treatment.  The spine resulted in fatigue, decreased motion, stiffness, weakness, and pain in the low back.  The pain was described as dull, mild to moderate in severity, and daily.  The examiner reported that there had been incapacitating episodes for the during the past 12 months, noting that the Veteran had reported being put on bedrest six months previously for a few days due to his back.  On examination, the Veteran's posture was normal and symmetrical in appearance.  There was a mildly antalgic gait, and the examiner noted pain with motion and weakness when moving left or right.  Muscle spasm, localized tenderness, and guarding were not found to be severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing showed forward flexion ending at 40 degrees and extension ending at 20 degrees.  Lateral flexion and rotation ended at 25 degrees.  Mild pain was described for all findings.  Pursuant to Deluca, the examiner conducted four more exercises, and the Veteran went to 40 degrees on all but one, in which the Veteran had flexion to 45 degrees.  The examiner described mild occasional moderate pain, mild to moderate weakness and fatigue, but no incoordination.  The examiner also found pain and weakness with repetitive use.  Regarding flare ups, the examiner was unable to determine additional limitation following repetitive use during flare ups because it would be speculation.  However, the Veteran did not have additional limitation following repetitive use at that time.  Moderately painful motion was noted.   

Of record is private assessment for the Veteran's low back conducted in March 2012.  The Veteran presented for the appointment with a two and a half week history of pain in his back.  After having pains in his back begin during yardwork the day before, the Veteran was unable to move one day due to back pain.  The attending physician noted that the Veteran had been noted to have three bulging discs in his low back.  On examination, the physician found decreased range of motion to bending side to side and twisting.  There was tenderness to palpation in the back on the left lower back around the waistline.  

VA treatment records document range of motion testing of the lumbar spine in December 2012.  Forward flexion was one half of normal, which approximates 45 degrees.  Extension was "slightly limited."  Left side bending was within normal limits, thought there was a slight decrease on the right.  Rotation was limited to about one half of normal bilaterally.  

Next, the Veteran underwent another VA examination for his spine in May 2013.  He was diagnosed with a mechanical low back strain with bilateral sciatica.  On clinical interview, the Veteran described having flare-ups, their impact being variable and having onset as a result of bending or getting out of bed.  On range of motion testing, forward flexion ended at 80 degrees with pain beginning at 60 degrees.  Extension ended at 10 degrees with pain, bilateral lateral flexion ended at 10 degrees with pain, and bilateral lateral rotation ended at 15 degrees with pain.  On repetitive use testing, flexion ended at 60 degrees.  All other measurements remained the same as pre-repetitive use testing.  The Veteran had additional functional loss after repetitive use testing due to pain on movement and less movement than normal.  Next, the examiner found no evidence of localized tenderness or pain to palpation, or guarding or muscle spasm of the thoracolumbar spine.  The examiner indicated that the Veteran did not have IVDS of the spine.  He would occasionally use a brace for locomotion.  

April 2014 private treatment records show the Veteran receiving injections to relieve spine pain.  The Board notes that there are voluminous records of private treatment for joint pain, to include pain in the Veteran's spine.  However, other than documenting treatment with medications or injections for admitted pain symptoms, they do not otherwise provide insight into the severity of the Veteran's low back disability.  

The Veteran presented for an examination for his low back on February 18, 2016.  On examination, the examiner found no evidence of ankylosis.  Further, while the Veteran was noted to have IVDS, the examiner found that the Veteran had not suffered from any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the previous 12 months.  The Veteran did require occasional use of a back brace as a normal mode of locomotion.  Regarding functional impact, the examiner repeated the Veteran's statements that he would have difficulty with bending of the back, crawling, climbing, balancing, squatting, and lifting.  The Veteran reported back pain at nine out of 10 at the examination, though the examiner noted the Veteran appeared comfortable while at rest and in mild discomfort with getting on and off the table.  There was no observable significant gait pattern before and after the appointment.  

	Law and Analysis

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. Mitchell, 25 Vet. App. 32; 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016)

The Board notes that recently, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016). Specifically the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint..

However for the appeal period before the Board is prior to February 18, 2016, retroactive range of motion testing cannot be performed.  Moreover, from February 18, 2016, the Veteran is in receipt of a 40 percent rating for his low back disorder.  As discussed further below, a higher rating than 40 percent for the diagnostic criteria for the Veteran's low back necessarily precludes consideration of all range of motion measurements.  Consequently, because it is either no longer possible to determine the Veteran's range of motion in the manner now required by Correia prior to February 2016, remand would not be productive.  In fact, an examiner's assessment of the range of motion findings required by that case would, at this point, amount to pure speculation on the part of any examiner.  The Board points out that the Court in Correia stated "its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted." Id.  at *8 n.7. In this case, those tests can simply not be conducted with respect to the period prior to February 18, 2016.  Similarly, since range of motion from February 2016 is irrelevant, compliance with Correia in a current VA examination would also be non-productive. 

The Veteran's service-connected lumbar spine disability has been rated by the RO under the provisions of DCs 5235 through 5243.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  Under the General Rating Formula, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

Note (1) instructs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Board will also consider application of DC 5243 for rating intervertebral disc syndrome.  Under DC 5243, a 40 percent disability rating is assigned when there is intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent disability rating is assigned for intervertebral disc syndrome with incapacitating episodes that have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

A thorough review of the claims file shows no other records pertinent the Veteran's back disability from March 10, 2011, to February 18, 2016.  That is, as noted above, there are numerous undiscussed records documenting back pain.  However, they provide little insight other than such notations.  The Board finds that the Veteran's lumbosacral sprain during this appeal period was manifested by a forward flexion of the thoracolumbar spine of no greater than 40 degrees.  Further, the evidence does not show incapacitating episodes equaling any more than a few days during a year.  

With regard to compensation for functional loss the Board has considered the July 2011 VA examiner's statements that the Veteran had pain during forward flexion. The examiner did not detail at what point the Veteran experienced pain in the range of his forward flexion, and did not find that the pain limited motion at any point prior to the value given on the examination report.  The examiner stated that the Veteran's forward flexion was from 0 to 40 degrees with pain.  That measurement did not change on repetitive use testing, as evidenced in the examiner's addendum report.  Technically, this examination is inadequate.  That is, the examiner made no initial finding as to the degree of range of motion loss due to pain on use.  As noted by the Court in Mitchell, it is important for a medical examiner to note this information so that the VA rating official can have a clear picture of the nature of the Veteran's disability and the extent to which pain is disabling.  Notwithstanding the inadequacy of the July 2011 VA examination, the May 2013 VA examination is adequate, as such findings required by Mitchell and DeLuca are present and clearly show that the Veteran's forward flexion was greater than 30 degrees without any ambiguity as to the degree in which pain had onset or caused additional functional loss.  

Taking into consideration pain on motion and any description of flare-ups and their functional impairment, the Veteran's spine disability did not result in limitation such that there was 30 degrees or less of forward flexion.  Although the examiner stated that there was pain during forward motion, the existence of pain is not a basis for providing a higher rating; rather, it is functional loss due to pain that can give rise to a higher rating.  Here, even with motion reduced on repetitive motion testing, the functional impairment did not rise to a level of disability contemplated by the diagnostic criteria for a 40 percent disability rating.  Further, there was no evidence of weakness, incoordination, and fatigability.  Thus, additional compensation for functional loss is not warranted.

Beginning February 18, 2016, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 40 percent for a low back disability under the General Rating Formula for Diseases and Injuries of the Spine, which was used to assign this evaluation.  The General Rating Formula applies with or without symptoms such as pain.  DeLuca and associated regulations do not apply because a 40 percent evaluation is the maximum allowable disability rating for limitation of motion of the thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  A higher rating under the General Rating Formula is not warranted unless there is unfavorable ankylosis present.  In the February 2016 examination, ankylosis was specifically denied by the examiner.  Moreover, there is no indication in the evidence of record that the Veteran's lumbar spine has been ankylosed.  Thus, the Board finds that a higher rating based on ankylosis is not warranted under the General Rating Formula.  See 38 C.F.R. § 4.71a, DCs 5235-5243.

The Board also finds that the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide for a higher disability rating.  38 C.F.R. § 4.71a  , DC 5243 (2015).  In the February 2016 VA examination, while the Veteran was noted to have IVDS, the examiner found that the Veteran had not suffered from any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the previous 12 months.  As such, there is no finding that the Veteran had incapacitating episodes over the previous year.  Nothing in the medical records indicates that flare-ups resulted in physician prescribed bed rest for duration of 6 weeks or more during the previous year, warranting a higher disability rating.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent for the Veteran's low back disability from February 18, 2016.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Sciatica of the bilateral lower extremities

Since March 10, 2011, the Veteran has been in receipt a 20 percent initial disability rating for sciatica of the left lower extremity and a 10 percent initial disability rating for sciatica of the right lower extremity.  

In the July 2011 VA spine examination, the Veteran complained of intermittent numbness and tingling in his lower extremities.  The examiner noted that the Veteran had radiation of pain down both legs.  The pain was described as dull.  Reflexes were absent in the left lower extremity and hypoactive in the right lower extremity.  

In a May 2013 VA examination, bilateral tendon reflexes showed hypoactive reflexes in the right and left knees and ankles.  A sensory examination was normal.  There was mild intermittent pain and paresthesias and/or dysesthesias bilaterally.  The examiner found no evidence of constant pain or numbness, however.  These symptoms resulted in mild radiculopathy of the bilateral sciatic nerve.  

April 2014 VA treatment records from the Spine and Pain Center of Nebraska show the Veteran reporting pain in the left posterior leg into the foot.  The radiating pain described at the appointment was described as an eight out of ten.  The Veteran had been receiving epidural steroid injections to treat his radiculopathy symptoms.  

On VA examination in February 18, 2016, for the Veteran's back, the examiner noted that the Veteran had radiculopathy involving the sciatic nerve.   There was decreased sensation in the left lower leg/ankle.  In the left lower extremity, there was also mild intermittent pain.  The examiner found that there was not nerve root involvement of the sciatic nerve in the right lower extremity.  

In a separate disability benefits questionnaire (DBQ) completed as part of the February 2016 examination, the Veteran's peripheral nerves were addressed more thoroughly.  Repeating what was noted on the back DBQ, the examiner noted that the Veteran had mild intermittent pain of the left lower extremity.  Strength testing and reflexes were normal.  There was decreased sensation of the lower leg/ankle of the left lower extremity on light touch.  All other sensory testing was normal.  The examiner found that the Veteran's radiculopathy of the sciatic nerve resulted in mild incomplete paralysis of the left lower extremity.  The right lower extremity was normal.   

	Law and Analysis

The 20 and 10 percent ratings for the Veteran's left and right lower extremity sciatica have been assigned pursuant to Diagnostic Code 8520.  Under that code, complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent. Severe paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent. Moderately severe, moderate, and mild incomplete paralysis of the sciatic nerve are rated as 40, 20, and 10 percent, respectively. 38 C.F.R. § 4.124a , Diagnostic Code 8520 (2016).

VA treatment records and private treatment records do not provide any more insight into the Veteran's sciatica than that already discussed above.  After a thorough review of the record, the Board finds that higher ratings are not warranted.  Throughout the appeal period, the left lower extremity radiculopathy have resulted in symptoms such as numbness, tingling, pain, paresthesias and/or dysesthesias, and absent reflexes.  The only findings pertinent to rhe right lower extremity were hypoactive reflexes in July 2011, paresthesias and/or dysesthesias in May 2013, and no symptoms in February 2016.  The Board notes that the Veteran had been receiving epidural steroid injections in April 2014 for what he reported to be extreme pain.  However, on subsequent VA examination in February 2016, these symptoms were not present.  

After a thorough review of the record, the Board is unable to find that left lower extremity sciatica resulted in moderately severe incomplete paralysis of the sciatic nerve.  Thus, an initial rating in excess of 20 percent is not warranted for this condition.  Similarly, the Board is unable to find that right lower extremity sciatica resulted in moderate incomplete paralysis of the sciatic nerve.  Thus, an initial rating in excess of 10 percent is not warranted for this condition.  There is no reasonable doubt to be resolved in these matters.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Scars

The Veteran is in receipt of a noncompensable rating for his left knee scar prior to August 28, 2012.  From then, his scar is rated as 10 percent disabling.  The Board notes that the Veteran is in receipt of a noncompensable rating for his right knee scars status post right knee arthroplasty.  However, the Veteran has not appealed this decision and the proper rating for the right knee scar is not presently before the Board.  

The Veteran underwent a scar examination in July 2011.  Then, one surgical scar was identified on the left knee.  The examiner measured the scar as 0.8 cm by 35 cm.  The scar was not painful, had no signs of skin breakdown, was superficial, and showed no inflammation, edema, keloid formation, or any other disabling effects.  The scar presented no significant effects on the Veteran's employment.  

VA provided another scars examination in May 2013.  The examiner identified three scars on the left knee and noted that they were nontender and well healed.  The scars measured 34 cm and linear, 6 cm, and 6 cm in length, and they were all linear.  The scars did not result in limitation of function, and the examiner noted that there were no other physical findings pertinent to the scars.    

The Veteran presented for a VA examination for his scars in February 2016.  The examiner identified the scars on the left knee status post arthroplasty.  At that time, pain was noted with mild pressure on one left knee scar.  The scar was not unstable and there was not frequent loss of covering of skin over the scar.  For the left knee there were three scars, one at the midline and two on the medial knee.  The scars measured 23 cm, 6.5 cm, and 6 cm.  The examiner also identified a 22 cm scar on the right knee.  The examiner found that the Veteran's scars did not impact his ability to work.  

	Law and Analysis

The full rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).  Diagnostic Code 7805 provides that scars (including linear scars) not otherwise rated under Codes 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under Codes 7800-7804 are to be considered. 38 C.F.R. § 4.118, Code 7805.  Therefore, the Board has will consider all of these potential applicable diagnostic Codes. 

Diagnostic Code 7800 contemplates scars of the head, face, or neck. 38 C.F.R. § 4.118, Code 7800.  Consequently, as the Veteran's scars are located on the lower extremities, a compensable rating is not warranted under Code 7800. 

Diagnostic Code 7801 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118.  As the evidence shows that the Veteran's scars of the lower extremities are not deep, this diagnostic code does not apply.  

Diagnostic Code 7802 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating. Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118. 

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are rated at 10 percent disabling.  Note (1) to Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118.

In addition, Diagnostic Code 7805 allows for evaluation under the appropriate code for any disabling effect(s) of scars not considered in a rating provided under Diagnostic Codes 7800-7804.  Id.

After a review of the evidence of record, and with consideration of areas of all evidence of record, the Board finds that an initial compensable rating the Veteran's left knee scars is not warranted prior to August 28, 2012.  The evidence does not show that the Veteran's scars are of an area 144 square inches (929 square centimeters) or that the scars were painful or unstable during this period of the appeal; a compensable evaluation under 38 C.F.R. § 4.118, DCs 7802, 7804 is not warranted.  Additionally, the evidence of record, including opinions provided by both VA examiners and statements made by the Veteran, does not show that the Veteran's scars cause limitation of motion or functional impairments of any sort.  A compensable rating under Diagnostic Code 7805 is not warranted.  Further, as noted above, Diagnostic Codes 7800 and 7801 are not relevant to the instant appeal because the Veteran's scars are located in the lower extremities and they are not deep.  

In addition, a disability rating in excess of 10 percent for the Veteran's painful left knee scar after August 28, 2012, is not warranted.  The evidence reflects that one of the Veteran's left knee scars is painful.  Thus, the evidence does not approximate three scars that are unstable or painful.  This is true even with consideration of the separately rated right knee scar, which was examined in February 2016.  Accordingly, an initial evaluation in excess of 10 percent under Diagnostic Code 7804 is not warranted for the Veteran's left knee scar.  The Board has also considered rating the Veteran's scars under other relevant diagnostic codes addressing scars.  However, the Veteran's scar is not located on the head, face, or neck, and it does not cover an area or areas of at least 12 inches (77 square cm).  38 C.F.R. § 4.118, DCs 7800, 7801.  Thus, an increased rating for this period of appeal must be denied.  There is no reasonable doubt to be resolved in these matters.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's anxiety, migraines, low back disorder, sciatica of the lower extremities, and left knee scars are so exceptional or unusual as to warrant the assignment of a higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disabilities are inadequate. 

For the Veteran's anxiety, as with all increased rating claims for psychiatric disorders, all psychiatric symptoms are contemplated by the rating criteria, because the criteria consider all psychiatric symptoms that impact occupational and social functioning.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  As such, the Board concludes that referral for extraschedular consideration is not warranted for this claim.

For the Veteran's migraine headaches, his disability has primarily been manifested by daily headaches and associated symptoms such as nausea, light sensitivity, visual complications, and pain.  The Board finds that the non-headache symptoms are adequately contemplated by the 30 percent rating criteria under the diagnostic code which considers "characteristic prostrating attacks."

For the Veteran's low back disability symptom of pain and limited motion, these symptoms are considered part of the rating criteria through 38 C.F.R. §§ 4.40 and 4.45, which require including consideration of functional loss to orthopedic disorders that are rated based on limitation of motion.  That functional loss specifically includes factors such as pain, which in the Board's opinion encompasses the Veteran's symptoms of pain and instability.  The Veteran's low back disorder also requires use of a brace.  The Board notes that the use of an assistive device is contemplated by the factor of functional impairment. It is also conceivably contemplated by the previously discussed factor of pain.  For those symptoms, then, which represent the majority of the complaints, the Board finds that the rating schedule contemplates their inclusion when assigning a rating.

Next, DC 8520 contemplates neurological symptoms of varying degrees of severity, directly addressing the level of paralysis of the affected nerves.  Here, the Veteran's lower extremity sciatica symptoms fall within the criteria of the relevant diagnostic codes.  Further, the symptoms have remained at mild to moderate levels throughout the appeal period.  Additional disability is contemplated in DC 8520.

Finally, the Veteran's left knee scars are directly contemplated by the rating code by which they are rated.  The one scar that is painful is the basis for the current 10 percent rating assigned.  Thus, the assigned schedular evaluation for the scars is appropriate.  

As such, the Board concludes that referral for extraschedular consideration is not warranted here for any of the increased ratings claims decided herein. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


V.  Earlier effective date than November 23, 2012 for the assignment of a 50 percent rating for the service-connected anxiety disorder.  

The Board will address whether an effective date for the 50 percent rating now assigned for anxiety is warranted for any time earlier than the newly assigned effective date of November 16, 2012.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  An exception to this general rule, is that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date, otherwise, the date of receipt of the claim.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (o)(2);  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an increase for this purpose is one to the next disability level); VAOPGCPREC 12-98.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p). Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155 (a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits. 38 C.F.R. § 3.157 (b). The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 38 C.F.R. § 3.157 (b).  A report of examination implies that the medical record describes the results of a specific, particular examination and reflects a worsening of the condition.  Massie v. Shinseki, 25 Vet. App. 123, 133-34 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination).

The Veteran contends the effective date of the grant of the increased evaluation should be earlier than November 23, 2012.  In his September 2013 Notice of Disagreement, he contends that the effective date for the 30 percent evaluation for anxiety should be earlier because the Veteran had suffered from anxiety problems since his service and that he had been on medication intermittently for anxiety since then.  More specific, in a January 2015 argument, the Veteran's representative noted that the Veteran had reported insomnia, racing thoughts, very bad anxiety, and frequent panic attacks in May 2011 to his private doctor.  

As noted above, the Board has awarded an effective date of November 16, 2012, for the grant of a 50 percent rating for the Veteran's service-connected anxiety.  This date was assigned in the instant decision by the Board because it is the earliest date of which it was factually ascertainable that an increase in disability had occurred within one year of the receipt of the Veteran's claim for an increased rating, which was inferred from his November 23, 2012, TDIU application.  The Board notes that there is a May 2011 private treatment record from the Veteran's treating doctor that documents worsening symptoms.  However, the record does not represent a factually ascertainable increase in disability that had occurred within one year of the receipt of the Veteran's claim for an increased rating.  Thus, this record falls outside the scope of 38 C.F.R. § 3.400 (o)(2).  Indeed, a thorough review of the record, to include private treatment records, VA treatment records and records from the social security administration, does not show a factually ascertainable increased in the Veteran's psychiatric symptoms within a  year of the ordained claim date of November 23, 2012, until the Veteran initially presented for psychiatric treatment at VA on November 16, 2012.  As noted above, this is the newly assigned effective date assigned for the 50 percent rating for anxiety.  

Thus, the only way an effective date earlier than November 16, 2012, is warranted is if the Veteran submitted a formal or informal claim.  Prior to November 16, 2012, there is no other communication after the final June 1982 rating decision that can be construed as a formal or informal claim.  38 C.F.R. §§ 3.1 (p), 3.155 (a); Quarles, 3 Vet. App. at 134.  See 38 C.F.R. § 3.157 (b). 

In accordance with VA regulations, the earliest possible effective date for the 50 percent rating for anxiety is the presently (and newly) assigned date of November 16, 2012.  The Board finds that the criteria for an earlier effective date than November 16, 2012, for the grant of a 50 percent rating for anxiety, have not been met.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a visual impairment is reopened.  

Entitlement to service connection for a blood disorder is denied.  

From November 16, 2012, to February 17, 2016, entitlement to an increased rating of 50 percent, but no higher, for anxiety disorder is granted.

From February 17, 2016, entitlement to a disability rating in excess of 70 percent for anxiety disorder is denied.

Entitlement to an initial disability rating in excess of 30 percent for migraine headaches is denied.  

Entitlement to an initial rating in excess of 20 percent for a low back disability prior to February 18, 2016, is denied.  

Entitlement to an initial rating in excess of 40 percent for a low back disability from February 18, 2016, is denied.  

An initial disability rating in excess of 20 percent for left lower extremity sciatica is denied.

An initial disability rating in excess of 10 percent for right lower extremity sciatica is denied.

Prior to August 28, 2012, entitlement to a compensable disability rating for left knee scars is denied.

From August 28, 2012, a disability rating in excess of 10 percent for left knee scars is denied.  

Entitlement to an effective date of November 16, 2012, but no earlier, for the award of a 50 percent rating for anxiety is granted.  


REMAND

	Service connection for residuals of head trauma, to include claimed hand tremors and visual impairment

First, remand is necessary for the Veteran's claims of entitlement to service connection for residuals of a head injury, hand tremors, and visual impairment.  The Veteran underwent a VA examination for his eyes in January 2016.  At that time, the examiner noted that the Veteran had visual field constriction due to a traumatic brain injury (TBI).  The examiner again iterated that the condition responsible for visual impairment was a TBI.  However, in an addendum opinion in October 2016, a different VA examiner opined that the Veteran did not have residuals of a TBI.  This was an amendment to a February 2016 VA opinion wherein a diagnosis of TBI was actually rendered.  The examiner had changed his opinion based on a review of the treatment records documenting treatment after the Veteran's in-service head injury in 1979.  In short, there are conflicting opinions of record as to whether the Veteran presently has residuals of a TBI and whether these residuals include the Veteran's claimed visual field constriction.  The Board finds that a new opinion is necessary that addresses these issues.

Next, remand is necessary for the Veteran's claimed hand tremors.  The negative opinions over the course of the claim are premised on what appears to be one instance in July 2009 where the Veteran indicated that his tremors had started 12 years earlier.  Hence, in February 2016, the examiner noted that the Veteran's tremors were initially noted in 1997.  However, during the claim and appeal period, the Veteran and various acquaintances have described hand tremors dating back to his service.  For instance, in December 2011, VA received a series of buddy statements from the Veteran's friends who reported that they had noticed the Veteran having hand tremors going back to his military service after he sustained a head injury.  The Veteran also submitted a statement at that time that seemed to indicate his tremors began after his head injury, though he did not specifically state that tremors started directly after his in-service head injury.  In a June 2013 statement, the Veteran reported that two days after his in-service head injury he was informed by a physician that the shakes in his hand would go away if he had a few drinks.  He indicated that he developed an alcohol habit until he was 30 years old and that his tremors were still present when he stopped drinking.  These statements raise the theory that tremors had onset during service or very shortly after, and the Board finds that an opinion is necessary prior to adjudicating this claim.  The Board makes this finding notwithstanding the inconsistencies between the Veteran's July 2009 report of tremor onset 12 years previously and his subsequent statements dating the tremors back to service.  The buddy statements are corroborative of his latter reports and lend them credibility.   

	Service connection for fibromyalgia

Next, remand is necessary for the Veteran's claim of entitlement to service connection for fibromyalgia.  In December 2015, the Board directed a VA examiner to provide an opinion addressing whether fibromyalgia was caused or aggravated by service-connected anxiety.  The examiner was to address VA rheumatology statements that the Veteran's fibromyalgia would not improve if his psychiatric symptoms did not improve.  In a March 2016 opinion, a VA examiner opined that it was less likely than not that diagnosed fibromyalgia was directly related to service, caused by the Veteran's service-connected anxiety disorder, or aggravated beyond its natural progression by anxiety disorder.  The examiner explained that it was generally accepted that fibromyalgia's cause was unknown.  As such, it was not generally accepted that anxiety would affect or cause fibromyalgia.  Noting the VA rheumatologist's opinion that fibromyalgia would not improve if the Veteran's psychiatric symptoms did not improve, the examiner indicated that it was known that treatment of  chronic pain causing significant functional deficits requires addressing overlaying depression and anxiety, as there is a psychological component with chronic pain syndrome.  The goal of chronic pain management is not to relieve pain but to make the patient functional notwithstanding the pain symptoms, as it is often impossible to completely relieve pain in such situations.  The examiner noted that the pain symptoms and the Veteran's ability to deal with such symptoms would not improve without treating the psychological issues in the Veteran's situation.  This opinion is ambiguous.  The examiner opined that fibromyalgia was not caused or aggravated by anxiety.  Then, he opined that the pain symptoms due to fibromyalgia would not improve without treating the Veteran's anxiety.  Facially, this opinion appears to be inconsistent.  On remand, a clarifying opinion is needed to address this inconsistency.  

	Service connection for obstructive sleep apnea

Next, remand is necessary for the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  The Board remanded this claim in December 2015 to obtain an opinion that, in part, addressed recent VA treatment records noting the Veteran's ongoing sinus impairment and related difficulty breathing when rendering an opinion regarding secondary service connection and aggravation.  In the resulting March 2016 opinion, the examiner opined that it was less likely than not that the Veteran's OSA was directly related to service, caused by chronic sinusitis, or aggravated beyond its normal progress by chronic sinusitis.  The examiner noted that the diagnosis of OSA was made after the Veteran left service.  Further, there was no generally accepted evidence that sleep apnea is caused by sinusitis or that sinusitis aggravates OSA, which is a condition caused by blockage of the upper airway during sleep, particularly in cases associated with obesity.  The examiner reported that the Veteran was observed not to have breathing problems attributed to chronic sinusitis when upright or supine during the VA examination.  Thus, the Veteran's reported breathing difficulties due to sinusitis were felt to have resolved.  The examiner opined that the sinusitis would not cause progression of OSA beyond its natural progression on a permanent basis.  This opinion is partially undermined by almost contemporaneous VA treatment records from February 2016 that document recurrent sinus infections that were being treated by chronic antibiotic therapy.  In addition, the Veteran's chronic sinusitis is rated as 50 percent disabling, which contemplates symptoms such as purulent discharge or crusting after repeated surgeries.  In short, the Board does not find merit in the examiner's conclusion that the Veteran's sinusitis symptoms had resolved based solely on one instance of observation during the VA examination.  On remand, an addendum opinion should be obtained that adequately addresses the Veteran's claim on a secondary theory of entitlement.  

	Increased Ratings for service-connected right hip and left knee disabilities

Next, remand is required for the increased ratings claims for the Veteran's back and left knee in order to obtain additional VA examinations.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet.App. 158 (2016).  VA examinations for the left knee and right hip were conducted in February 2015.  The examiner provided range of motion measurements for right knee flexion and extension without commenting on pain for passive, active, weight-bearing, or nonweight-bearing motion.  The examiner did indicate whether there was pain on weight bearing for both joints.  However, this does not meet the criteria noted in Correia.  On remand, new examinations must provide the necessary findings or explain why these findings are not necessary.  


	TDIU and DEA benefits

Finally, with regard to the Veteran's claim seeking a TDIU and an earlier effective date for entitlement to certain educational benefits, adjudication of these claims are inextricably intertwined with the increased rating claims on appeal, as development for these increased rating claims may produce evidence relevant to the Veteran's TDIU and earlier effective date claim.  Accordingly, any further action must be deferred pending competition of the above requested development, and these issues will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine any and all residuals of his documented in-service head injury.  The Veteran's claims file must be provided to the examiner for review.

After eliciting the history of the Veteran's in-service head injury and subsequent development of cognitive impairments, visual impairments, and hand tremors, reviewing the claims file, and conducting a relevant clinical examination, the VA examiner is asked to opine whether it is at least as likely as not 50 percent probability or greater) that any currently-diagnosed residuals of a head injury had their onset during, or are related to, service.

The examiner is asked to complete the following:  1) reconcile the contradictory findings of the January 2016 ophthalmology examination, February 2016 TBI examination, and October 2016 addendum opinion; 2) address in-service treatment for decreased peripheral vision in 1979 and 1980 status post head trauma sustained in May 1979; 3) address statements made by the Veteran and various buddy statements indicating that hand tremors dated back to service versus the Veteran's July 2009 report to a private neurologist that hand tremors had started only 12 years earlier.  

2.  Arrange for a qualified medical examiner to provide an opinion regarding the etiology of the Veteran's fibromyalgia.  The examiner should be requested to review the file and the examination report.  Upon completion of that review, the examiner should provide responses to the following questions

a.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia had onset in, or was otherwise caused by, active military service.

b.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia is caused or aggravated by (permanently worsened) by any service-connected disabilities, to include service-connected anxiety. 

In rendering this opinion, the examiner must reconcile the seemingly contradictory findings of the March 2016 opinion wherein the examiner denied that service-connected anxiety aggravated symptoms of fibromyalgia but then acknowledged that the Veteran's management of these symptoms was not possible without treatment of his psychiatric symptoms.  

3.  Arrange for a qualified medical examiner to provide an opinion regarding the etiology of the Veteran's obstructive sleep apnea.  The examiner should be requested to review the file and the examination report.  Upon completion of that review, the examiner should provide responses to the following questions

a.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea had onset in, or was otherwise caused by, active military service.

b.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea is caused or aggravated by (permanently worsened) by any service-connected disabilities, to included chronic sinusitis. 

The examiner is directed to the basis for the February 2016 examiner's negative opinion regarding aggravation when he found that sinusitis symptoms appeared resolved at that time.  This statement is directly contradicted by contemporaneous VA treatment records that document chronic antibiotic therapy to treat chronic sinusitis symptoms.  Any opinion must reflect consideration of ongoing treatment for service-connected sinusitis and an October 2013 note from Dr. A.J.R. who noted that the Veteran's deviated nasal septum still interfered with the Veteran's breathing and made CPAP use more difficult.  

4.  Provide the Veteran with an appropriate examination to determine the severity of the service-connected left knee disability.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt to obtain the same measurements in the opposite limb.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Provide the Veteran with an appropriate examination to determine the severity of the service-connected right hip disability.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt to obtain the same measurements in the opposite limb.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


